DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29 and 30 are objected to because of the following informalities:  Claims 29 and 30 recite the limitation “floating gearwheel”, which is introduced in claim 19, therefore, the examiner has assumed claims 29 and 30 to depend upon claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 18-20, 22, 23, 25-27, 32, and 34 recite the terms “in particular”, “and/or”, or “i.e.”. The claim(s) are considered indefinite because there is a question or doubt as to whether the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 21, 22, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HWANG et al. (US 2019/0120342 A1).
With respect to claim 18, as best understood, Hwang et al. discloses a hybrid vehicle drive system comprising a planetary transmission PG, an engine ENG, electric machine or motor MG, machine shaft (not numbered, but ending at gear MDG), output shaft OS, a pinion shaft CS1 with spur gear sets P1, P3, P4, for connecting said pinion shaft to said machine shaft, said engine shaft, and indirectly said output shaft, for shifting between wheel levels or shift settings, said electric machine can be decoupled by a shifting element or clutch CL4, as shown in figure 6 and recited in paragraphs 145-149.


    PNG
    media_image1.png
    719
    488
    media_image1.png
    Greyscale

With respect to claim 21, said machine is separated from said fixed spur gear sets by an idle shaft IDS, as shown in figure 6.
With respect to claim 22, as best understood, the spur gear steps P1, P3, P4 or levels appear to be arranged axially between the electric machine and engine, as shown in figure 6.
.

Allowable Subject Matter
Claims 19, 20, 23-30, 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618